This day came the plaintiff in error, by its attorneys, and the defendant in error the city of Toledo, by its attorneys, and represented to the court that an amicable settlement of the several matters in controversy, as appears in the pleadings and record in said cause, had been agreed upon; and whereas in order to carry into effect and complete the terms of such settlement it would require the action of the court of appeals of Lucas county, Ohio; and whereas the said plaintiff in error and said defendant in error, by their *Page 826 
said attorneys, request and consent that the said cause be reversed and remanded to the said court of appeals for the purpose of completing and carrying into effect such settlement:
It is ordered that the judgment and decree of the court of appeals of Lucas county, Ohio, mentioned and referred to in the petition in error in the above entitled cause and proceeding in error, be and the same is hereby, reversed and said cause remanded to the court of appeals for the purpose of further proceedings in said court of appeals carrying into effect the terms of such settlement with such order and decree as the parties agree upon and said court may approve.
The action of this court in so reversing said judgment and remanding said case is taken solely upon the request and consent of said parties as aforesaid without this court passing upon or determining the matters complained of in the said petition in error or involved in the record and proceeding herein except as aforesaid.
Judgment reversed by stipulation of parties. *Page 827